Title: Abigail Adams to Mary Smith Cranch, 9 December 1784
From: Adams, Abigail
To: Cranch, Mary Smith


     
      No. 4.
      My dear Sister
      Auetuel AuteuilDecember 9. 1784
     
     Your Letter by way of Amsterdam had a quick passage and was matter of great pleasure to me. I thank you for all your kind and Friendly communications, by which you carry my imagination back to my Friends and acquaintance; who were never dearer to me than they now are, tho distanced so far from them.
     I have really commiserated the unhappy Refugees more than ever, and think no severer punishment need to be inflicted upon any mortals than that of banishment from their Country and Friends. Were it my case, I should pray for death and oblivion. The consolations which Bolingbrooke comforted himself with would afford me little Satisfaction, for tho the Same Heavens were Spread over me, and the Same Sun enlightned me; I should See the Heavens coverd with darkness and the Sun bereft of its Splendour.
     We reside here at this village 4. miles distant from Paris. It is a very agreable summer situation but in winter I should prefer Paris on many accounts, but upon none more than that of Society. The Americans who are in France and with whom I have any acquaintance all reside in Paris. They would frequently fall in and spend an Evening with us. But to come 4 miles unless by particular invitation is what they do not think of, so that our Evenings which are very long, are wholly by ourselves. You cannot wonder that we all long for the Social Friends whom we left in America, whose places are not to be supplied in Europe. I wish our worthy and Sensible Parson could visit us as he used to in America, his Society would be very precious to us here.
     I go into Paris sometimes to the plays of which I am very fond, but I So severely pay for it, that I refrain many times upon account of my Health. It never fails giving me a severe Headack, and that in proportion as the House is thin or crowded, one 2 or 3 days after I suffer. We make it a pretty general rule to entertain company once a week, (I do not call a transient Friend or acquaintance dining, by that Name). Upon those occasions our company consists of 15 18 or 20, which commonly costs us as many guineys as there are persons. You will naturely be surprizd at this as I was when I first experienced it, but my weekly Bills all of which pass through my Hands and are pay’d by me; convince me of it. Every American who comes into Paris, no matter from what State, makes his visit and pays his respects to the American ministers, all of whom in return you must dine. Then there is the foreign ministers from the different Courts who reside here and some French Gentlemen. In short there is no end of expences which a person in a publick Character is obliged to be at. Yet our Countrymen think their ministers are growing rich: believe me my dear Sister I am more anxious for my Situation than I was before I came abroad. I then hoped that my Friend in his advanced years would have been able to have laid up a little without toiling perpetually, and had I been with him from the first, he would have done it, when the allowence of Congress was more liberal than it now is. But cutting of 500 guineas at one blow, and at the same time encreasing our expences by removeing us from place to place is more than we are able to cope with, and I see no prospect but we must be loosers at the end of the year. We are now cleverly sittuated, I have got a Set of Servants as good as I can expect to find, Such as I am pretty well satisfied with. But I apprehend in the Month of Janry that we shall be obliged to give up our House dismiss our servants and make a journey to England. This is not yet fully agreed upon but I suppose the next Letters from the court of England will determine it, and this has been Mr. Adams’es destiny ever since he came abroad. His Health which has sufferd greatly in the repeated attacks of the fevers he has had, obliges him to live out of cities. You cannot procure Genteel Lodgings in Paris under 25 and 30 Guineys a month, which is much dearer than we give for this House, besides the comfort of having your family to yourself. When I Speak of 25 and 30 Guineys per month not a mouthfull of food is included.
     I have too little exercise here which I find the want of. My domestick buisness is so different and my family cares so lessned that unless I ride I have no excersise. The Cooks department relieves me from every care of that kind, and cleaning house is performd by Men Servants so that poor Esther has really had a fit of sickness lately merely for want of due excercise. After she came to Auteuel she grew very fat and enjoy’d the best Health that she ever had, but got herself so croweded in concequence of it, that She was seized with a pleurisy. But she is recovering now and I will make her contrive some way to prevent the like again from the Same cause; She is perfectly contented and happy.
     As to Speaking French I make but little progress in that, but I have accquired much more facility in reading it. My acquaintance with French Ladies is very small. The Marquise Fayette was in the Coun­try when I first came and continued out untill November. Immediately upon her comeing into Paris I calld and paid my compliments to her. She is a very agreeable Lady, speaks english tollerably easy. We sent our servant as is the custom with our Names into the House to inquire if she was at Home. We were informd that she was not. The Carriage was just turning from the Door when a servant came running out to inform us that Madam would be glad to see us, upon which Mr. A carried me in and introduced me. The Marquise met me at the door, and with the freedom of an old acquaintance and the Rapture peculiar to the Ladies of this Nation caught me by the hand and gave me a salute upon each cheek, most heartily rejoiced to see me. You would have supposed I had been some long absent Friend, whom she dearly loved. She presented me to her Mother and sister who were present with her, all setting together in her bed room quite in the family way, one of the Ladies was knitting. The Marquise herself was in a chintz polinee. She is a middle siezd Lady Sprightly and agreeable, professes herself strongly attached to Americans. She supports an amiable Character, is fond of her Children; and very attentive to them, which is not the General Character of Ladies of high rank in Europe. In a few days she returnd my visit, upon which we sent her a Card of invitation to dine. She came, we had a large company. There is not a Lady in our Country who would have gone abroad to have dined so little drest, and one of our fine American Ladies who sat by me whisperd me; good Heavens! how awfully she is drest. I could not forbear returning the whisper which I most sincerely despised, by replieing the Lady’s rank sets her above the little formalities of dress: she had on a brown flowence gown and peticoat which is the only Silk except Sattins which are worn here in Winter, a plain double Gauze hankerchief a pretty cap with a white ribbon in it, and lookd very neat. The Rouge tis true was not so artfully laid on as upon the faces of the American Ladies who were present, whilst they were Glittering with diamond watch Chains girdle Buckles &c. The Marquise was no ways ruffled by her own different appearence. A real well bred French Lady has the most ease in her manners that you can possibly conceive of, it is studied by them as an Art, and they render it Nature. It requires some time you know, before any fashion quite new becomes familiar to us. The dress of the French laidies has the most taste and variety in it, of any I have yet seen, but these are topicks I must reserve for to amuse my young acquaintance with. I have seen none however who carry the extravagance of dress to such a height as the Americans who are here, some of whom I have reason to think live at an expence double what is allowed to the American ministers. They must however abide the consequences.
     Your Letters date Sepbr. I received, one of which gave me pain and mortification, because it shewd a want of delicacy and Honour, where I wished to have found both. I did with it as you requested. If I had written immediately upon the receipt of it, I should have exprest myself with a warmth that I might afterwards have repented. Time has made me consider it, as an imprudent triumph over mortification, but if I had been here, well as I wish to think of . . . . and happy as I hope to see . . . . I should have prevented so explicit an answer. But you know, who never does any thing by halves. Any family unhappiness would Soon put a period to the days of a person whose warmth of passions are meliorated and Softned by time, whose Health is infirm and whose great publick exertions in the most hazardous times have batterd and impaired the fabrick. Mr. Jefferson has been sick and confined to his house for six weeks. He is upon the recovery tho very weak and feeble. Dr. Franklin is much afflicted with the Stone, which prevents his going abroad unless when the weather will permit him to Walk.
     
     
      December 12 1784
     
     Do you say that Scott has arrived in England, said I to my Friend when he returnd from Paris, and that Mr. Tracy and Jackson have received their Letters by the post and that we have none, how can this be? News too of Mr. Smiths arrival. Emelia lookd sad but said nothing. Six months and not one line was hard accounting for. The last pacquet which I received from you, as there were no Letters for her, I kept the knowledge of it wholy from her. Thus past the day and the next which followed, but in the Evening a letter was brought for JQA. from London from Charles Storer, informing us that he had received sundry large pacquets from America. Not being able to find a private conveyance he had sent them by the New dilligence lately set up, which past once a week from Dover Callis to Paris. It was Evening no sending in that Night, because a servant could not get them. There was nothing to be done but wait patiently untill the next morning. As soon as Breakfast was over the Carriage was orderd and Mr. JQA. set of for Paris. About two oclock returnd, and was met with a well, have you found the Letters? Yes he had heard of them but could not procure them; they refused to deliver them at the post office, because he had carried no proof that the Letters belonged to the family. He might be an imposture for ought they knew, and they were answerable for them. He Scolded and fretted, but all to no purpose. They finally promised to send them out in the Evening to our Hotel. O how provokeing. About 8 in the Evening however they were brought in and safely deliverd to our great joy. We were all together, Mr. A in his easy Chair upon one side the table reading Platos Laws. Mrs. A upon the other reading Mr. Saint Johns Letters. Emelia setting upon the left hand in a low chair in a pensive posture. Enter JQA. from his own room with the Letters in his Hand, tied and seald up as if they were never to be read, for Charles had put half a dozen new covers upon them. Mr. A must cut and undoe them leisurely each one watching with eagerness, finnally the originals were discoverd: “Here is one for you my dear, and here is an other, and here Miss Nabby are 4, 5 upon my word six for you and more yet for your Mamma. Well I fancy I shall come of but slenderly, one only for me.” “Are there none for me, Sir?” says Mr. JQA erecting his Head and walking away a little mortified.
     We then began to unseal and read, and a rich repast we had; thank you my Dear Sister for your part of the entertainment. I will not regreet sending my journal uncooth as I know it was. To Friends who so nearly interest themselves in the welfare of each other, every event as it passes, becomes an object of their attention. You will chide me I suppose for not relateing to you an event which took place in London, that of unexpectedly meeting there my long absent Friend, for from his Letters by my son I had no Idea that he would come. But you know my dear sister, that poets and painters wisely draw a veil over those Scenes which surpass the pen of the one and the pencil of the other. We were indeed a very very happy family once more met together after a Seperation of 4 years. For particular Reasons we remained but one day in England, after the arrival of Mr. A. We set of a Sunday Morning as I believe I have before related, in a Coach and our two servants in a post Chaise. As we travelled over the same part of the Country which I had before described in my journey up to London, I was not particular in relateing my journey to Dover. We were about 12 hours in crossing to Calais.
     The difference is so great between travelling through England and through France, that no person could possibly immagine that these countries were Seperated only by a few Leagues. Their Horses, their Carriages their postilions their Inns! I know not how to point out the difference, unless you will suppose yourself a stranger in your own Country first entertaind at Mr. Swans then at Gen’ll Warrens and next at Brackets Tavern. Such is the difference I assure you. From Calais to Paris you pass through a number of villages which have the most misirable appearence in general, the Houses of the pesants being chiefly low thatchd Huts without a single Glass window. Their Feilds were well cultivated and we saw every where women and children Labouring in them. There is not however that rich Luxurience which Beautious England exhibits, nor have they ornamented their feilds with the Hedge; which gives England a vast advantage in appearence over this Country. The place most worthy of Notice between Calais and Paris, is Chantilly where we sloped one day, but as I was so much fatigued with my journey I made no minuts of what I saw there, tho richly worth a particular discription. I must therefore request the favour of Mr. JQA to transcribe a few incorrect minuts from his journal which will give you some Idea of what we saw there. I have not a wish to repeat this journey in the winter Season, but I greatly fear we shall be obliged to, as England does not chuse to Treat in France. This however you will not mention at present, as I cannot yet assure you what will be the result of the last dispatches sent to that Court.
     This is the 12 of December and a severer snow storm than the present, is seldom seen in our Country at this Season. I was pleasd at the appearence because it lookd So American, but the poor French man will shrug his shoulders.
     Your sattin I shall deliver to Mr. Jackson requesting him to forward it to you, and desireing your acceptance of it as a small token of my affection. There is a very great difficulty in sending any thing from Paris, there is no water Carriage, and such a train of custom House officers inspecting your Baggage that nothing escapes them. You are constantly in danger of having your things taken from you. You wrote me respecting a Carpet. In France they are very little used and nothing to be had here of the kind but tapestry. I do not know their prices in England, but I should judge you would suit yourself better in America and full as cheep. Mr. Smith can inform you with respect to every article better than I am able to, because I tarried there so little time. I would send my dear Mother some token of my Regard towards her and remembrance of her, if it was not attended with so much difficulty. I have inclosed to you two Joes, one of which I request you to lay out for her in such things as she may want, and the other for Louissa. I give you the trouble of both, in one case the money might be expended in the family and in the other, I need not add.
     
     I thank you most sincerely, and so does Mr. Adams for all your kind attention to our Worthy Parent, and he requests that she may not want for any thing which may render the remainder of her days comfortable. If you find her in want of any comfort procure it for her, my dear Sister, and Dr. Tufts will be so good as to Supply the money chargeing it to Mr. Adams. If I should not be able to write to Dr. Tufts at this time will you desire him to give Pheeby 7 pd of sugar and a pd of tea on my account as a present, and let her know that I am pleased with her care, and that I send my Love to her and Respects to her Husband. All my good Neighbours too, Remember me to them. With regard to any linnen which Charles and Tommy may want, I think it best to purchase it in America. You kindly offerd to take that Charge from Sister Shaw and my cousins told me they would make it. You will draw upon Dr. Tufts for the money. Should their cousin return to America in the spring, as he wishes to, I shall then have an opportunity of sending them some little articles which I now wish to; but dare not subject a Gentleman to the loss of his Baggage on my account. I feel very loth to part with my son and shall miss him more than I can express, but I am convinced that it will be much for his advantage to spend one year at Harvard, provided he makes, as I have no reason to doubt; a suitable improvement of his time and talants. The latter the partiality of a Mother would say, no young fellow of his age can boast superiour, yet their are many Branches of knowledge in which he is deficient, and which I think he will be best able to acquire in his own Country. I am sure he will acquire them with more pleasure to himself, because he will find there companions and associates. Besides America is the Theater for a young fellow who has any ambition of distinguishing himself in knowledge and Literature, So that if his Father consents I think it not unlikely that you will see him in the course of next summer. I hope I shall follow him the next Spring. Europe will have fewer Charms for me then, than it has at present.
     Our dear Sister Shaw, I tremble for her Health. Heaven preserve the good creature. My Love to Mr. Cranch, I hope he enjoys good Health. Love to Cousin Billy. I fancy he will have his cousin J Qu As company one year at least in colledge. The young gentleman who lives in your family I hope you will Gaurd and Guide advise and counsel. I was happy to find he improved upon his situation. What a source of anxiety has it been to me!! More I pray than it ever may again. There are certain requisites which Mr. A. thinks necessary in the Character of a Man to whom he would be willing his daughter should be united. I have never told him that they were not the original Growth of a certain Soil. I have done all in my power to plant them there, and hope they may be so cultivated as to appear deep rooted there. Remind him often of the expectations of his Friends, remind him of what he hopes one day to be, tell him the Eyes of the World are more than ever fixed upon him, and that he stands not immoveable; if this should be necessary: which I hope it will not.
     I know not how to bid you adieu. You did not say a word of Uncle Quincy. How does he do? My duty to him, tell him if Mr. A was in Braintree he would walk twice a week to see him. Madam Quincy too, how is she. My Respects to her, and to Mr. Wibird who I think misses me as much as I do his Friendly visits.
     Emelia is constantly at her pen so there is no need of mentioning her. I must bid you good by, for I have got a prodigious Letter to write to cousin Betsy, besides half a score more. My paper too bids me tell you that I am most affectionately yours
     
      AA
     
    